Case 21-11829-amc   Doc 8-4    Filed 07/12/21 Entered 07/12/21 16:52:50   Desc
                              Exhibit Page 1 of 5




        EXHIBIT “D”
                     Case 21-11829-amc              Doc 8-4          Filed 07/12/21 Entered 07/12/21 16:52:50                                       Desc
                                                                    Exhibit Page 2 of 5
Log In

Sign Up




Advertise

Buy


Sell

Rent

Mortgage

Find Realtors®

My Home

News & Insights



Advertise

        North Wales, PA                                                                                                                                   Public      Owner




                                                                                                                                                                  Report
                                                                                Map data ©2021 Imagery ©2021 , Maxar Technologies, U.S. Geological Survey, USDA Farm     a map
                                                                                                                                                                     Service   error
                                                                                                                                                                             Agency


                                                             Interested in selling your home?
                                                                         Estimated home value*

                                                                               $135,000
                                                                       See your selling options

                                                         *Estimation is calculated based on tax assessment records, recent
                                                              sale prices of comparable properties, and other factors.




       
       Map
                 1
               bed
                       1
                      bath
                             702
                             sq ft
                                     1,259
                                     sqft lot
                                                                    FEMA Zone X (est.) • Flood Factor                        1/10 NEW


Commute Time   17 Shannon Dr, North Wales, PA 19454



     Share        Edit Facts                                                                                                                              Ask an agent



Property Overview - 17 Shannon Dr, North Wales, PA 19454 is a condo built in 1969. This property was last sold for $64,000 in 2002 and currently has an
estimated value of $135,000.
          City, Address,
                    Case School, A…
                           21-11829-amc                DocBuy    Sell ▾ 07/12/21
                                                           8-4▾ Filed    Mortgage ▾ Entered
                                                                                     Real Estate07/12/21   Feed 19
                                                                                                 Agents ▾ 16:52:50              Log In
                                                                                                                               Desc                 Sign Up
                                                               Exhibit Page 3 of 5
    Search        Overview      Listing Details    Public Facts      Sale & Tax History     Schools




                                                                                                                        Local rules require you to be
                                                                                                                        signed in to see more photos.


                                                                                                                        Sign In or Join for free with no
                                                                                                                        obligation.




       Street View




        Local rules require you to be signed in to see all of the details.                                   Is this your home?
        Sign In or Join for free with no obligation.
                                                                                                             Claim this home to track its value
                                                                                                             and nearby sales activity
17 Shannon Dr, North Wales, PA 19454
                                                                                                                           I'm the owner
$137,994                 1            1            702
Redfin Estimate          Bed          Bath         Sq Ft

                                                                                                             Sell your home with a Redfin
Off Market
                                                                                                             Partner Agent.
This home last sold on Mar 21, 2002.
                                                                                                             Estimated sale price

                                                                                                             $132,000 - $145,000
Redfin Estimate for 17 Shannon Rd                                                                                     Request consultation


Edit Home Facts to improve accuracy.

Create an Owner Estimate


$137,994                                                                               Track This Estimate
Last Sold Price Unknown
Estimate history not available – we'll add it here when we have enough quality data.
7/9/2021      Case 21-11829-amc                Doc 8-4      17Filed 07/12/21
                                                               Shannon              Entered
                                                                       Dr, North Wales, PA 1945407/12/21
                                                                                                | Trulia 16:52:50   Desc
                                                           Exhibit Page 4 of 5
        North Wales


    OFF MARKET




   17 Shannon Dr
   North Wales, PA 19454

           1 Bed        1 Bath           702 sqft


   $143,500
   Trulia Estimate
   as of Jul 9, 2021
   Est. Refi. Payment $724/mo*

       Refinance Your Home



   Local Information




   Map View                                                              Schools                                           Crim
   Explore the area around 17 Shannon Dr.                                1 Elementary School                               Lowe
                                                                         1 Middle School                                   coun
                                                                         1 High School


   Description
https://www.trulia.com/p/pa/north-wales/17-shannon-dr-north-wales-pa-19454--2017661858                                      1/8
Case 21-11829-amc   Doc 8-4    Filed 07/12/21 Entered 07/12/21 16:52:50   Desc
                              Exhibit Page 5 of 5
